Distribution Operations Hank Linginfelter - EVP, Utility Operations Distribution Operations Overview Key Statistics •2.3 million customers •46,000 miles of pipeline •Aggregate rate base of $2.5 billion •Annual capex ~$360 million ­50% of capex under rider or other accelerated recovery programs •2,184 employees •Top quartile safety ratings (on-the-job injury) Track Record of Growth EBIT Growth Despite Limited Customer Growth •Invested in infrastructure to improve deliverability and safety in a manner that allows for reduced lag between investment and recovery •Continued focus on cost containment •5-year EBIT CAGR of 3.5% (2005-2010) (1) Customer count for 2011 based on full year estimates. Key 2010 Results - Distribution •Achieved solid outcomes in Atlanta Gas Light and Chattanooga Gas rate cases with combined favorable impact of $28.7 million in revenue requirement and depreciation rates •Hampton Roads Crossing in VAcontributed to earnings; multi-year infrastructure replacement projects ongoing in GA and NJ •Contained O&M cost increases to 2% and below inflation for 2010 •Ranked #3 in lowest on-the-job injuries and #2 in lowest at-fault motor vehicle collisions amongst peer utilities •Automated meter reading installation ongoing in GA provided more accurate and timely meter reads, resulting in fewer exceptions Infrastructure Replacement Atlanta Gas Light •Most recent rate case concluded October o$26.7 million rate increase approved oIncluded ~$10 million in new customer service and safety oriented programs which will result in technology investment and employee hiring oAdopted new acquisition synergy sharing policy for a 10-year period, including allocation of $4.4 million in annual revenue related to 2004 acquisition of NUI •Strategic Infrastructure Development and Enhancement (STRIDE) program oProvides system upgrades to meet customer deliveries on the coldest days of the year oIncludes the pipeline replacement program which is replacing aging infrastructure oExpenditure recovery provided by program riders •100% of operating margin decoupled (AGL does not directly serve retail customers in Georgia) Virginia Natural Gas •Rate case currently underway, final Commission order expected first half of 2012 oSeeking $25 million increase oMitigation plan proposes rates to be phased in over three years o~$15 million related to Hampton Roads Crossing pipeline construction, which has been recovered via AFUDC to date o~$10 million related to base operating expenses •Hampton Roads Crossing (HRX) oGas now flowing across Hampton Roads channel and James River oProvides 0.1Bcf of additional daily capacity to the region •Steps to Advance Virginia’s Energy (SAVE) Act oLegislation allows utility to petition regulators to implement recovery riders for approved infrastructure replacement programs •78% of operating margin decoupled with weather normalization/rate normalization program Elizabethtown Gas •Most recent rate case concluded December 2009 oAgreed to a 2-year stay-out •Utility Infrastructure Enhancement oRider that allows acceleration of infrastructure projects which stimulate the local economy and improves the natural gas distribution system oProgram ends this year with expected total spend of ~$69 million oFiled a request for second phase of this program of ~$40 million with expected ruling around mid- year •Asset management agreement with Sequent oRenewed effective April 2011 for three years •Operating margin weather normalization program in effect Florida City Gas •Most recent rate case concluded February 2004 oAllowed to file next rate case as early as 2012 oStay-out provision negotiated as part of treatment of amortization of goodwill •Energy conservation program oProvides customer energy conservation incentives for residential and commercial appliance conversions and for service line reactivation oAllows utility to use program funds to develop new technologies around commercial uses for natural gas oProgram is funded by customers through a cost recovery mechanism via a per therm surcharge Chattanooga Gas •Most recent rate case concluded May oInstituted new rate design that encourages customer conservation while allowing the ability to earn authorized rate of return oFirst decoupled rate design for TN utility oUpdated depreciation rates decreased expense of $2 million annually •72% of operating margin decoupled with weather normalization program in effect 2011 Priorities and Objectives •Continue safe and efficient operations at our distribution businesses oTop quartile performance for motor vehicle accidents and on the job injuries oMaintain leadership role in pipeline safety and infrastructure replacement •Successfully execute our regulatory strategy to achieve constructive regulatory outcomes and recover prudently incurred expenses and capital investments oSuccessfully prosecute rate case at Virginia Natural Gas oExecute on customer service initiatives and infrastructure programs approved by Georgia Public Service Commission •Effectively control expenses and maintain focus on capital discipline •Merger with Nicor oAchieve successful outcome on merger agreement with the Illinois Commerce Commission to close within second half of 2011 oComplete integration work to enable Day One and path forward to support vision to be an industry leader in natural gas distribution Cautionary Statements and Supplemental Information Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this presentation, in other reports or statements we file with the SEC or otherwise release to the public, and on our website, are forward-looking statements. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward-looking.
